Citation Nr: 1733442	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  03-23 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to July 1969, and served in the Navy Reserves from August 1989 to August 1994, the Army Reserves from August 1994 to August 1999, and the Army National Guard from August 1999 to August 2001. with unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a videoconference hearing was held before the undersigned; a transcript is in the record.  In February 2013, April 2014, July 2015 and April 2016, these matters were remanded for additional development.  

The issue of service connection for a GI disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDING OF FACT

The Veteran is not shown to have a chronic respiratory disability.


CONCLUSION OF LAW

Service connection for a respiratory disability is not warranted.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in April 2011 and March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) to include reserve service medical records and VA medical records have been secured.  He was afforded VA examinations to determine the existence, nature, and etiology of a respiratory disability.  He has not identified any evidence pertinent in this matter that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2012 videoconference hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  


Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show in January 1968, he reported on a dental service questionnaire that he had experienced fainting spells or shortness of breath.  In July 1968, he complained of shortness of breath and chest pain when walking.  Examination found the lungs were clear to auscultation.  The impression was sinusitis.  In March 1969, he reported trouble breathing.  Examination found his lungs clear to auscultation.  It was noted that he apparently had trouble breathing at night.  X-rays found the lungs to be clear.  Librium was prescribed.  On July 1969 service separation examination, the lungs and chest were evaluated as normal.  

Reserve service STRs show that in April 1990, the Veteran reported he shortness of breath and chest tightness with exercise, but was not found to have any current symptoms.  The lungs were clear to auscultation.  The impression was possible angina.  In a March 2001 report of medical history, the Veteran stated that he had shortness of breath with extreme exercise.  The shortness was noted to be stable with no progression.  The lungs and chest were normal on March 2001 examination; a chest X-ray was negative.  

VA outpatient treatment records show that in November 2001 a chest X-ray was normal.  In December 2001, it was noted that the Veteran attributed his shortness of breath at rest and exertion, which had been present for a year, to his exposure to Agent Orange.  The examiner indicated there was no diagnosis attributable to Agent Orange at that time.  

On August 2003 VA Agent Orange examination the Veteran denied shortness of breath, wheezing, coughing or hemoptysis.  The impression was history of Agent Orange exposure, with no related medical problems.  

VA outpatient treatment records show that in March 2004, the Veteran reported he had had shortness of breath since serving Vietnam.  On pulmonary function testing in April 2004 there was no diagnosis of a respiratory disability.  The testing was scheduled because he had a long history of shortness of breath at rest.  He had a 54 pack year history of smoking, but had not smoked since 1982.  A chest X-ray in April 2004 found no evidence of acute cardiopulmonary disease.  

On August 2005 VA general medical examination, a chest X-ray found the Veteran's lung fields to be clear.

VA outpatient treatment records show that in August 2007, it was noted there was no evidence of chronic obstructive pulmonary disease (COPD) on spirometry.  It was noted that the Veteran became short of breath with minimal exertion.  

VA outpatient treatment records show that in February 2013, the Veteran reported tightness in his chest and episodic dyspnea with less tolerance for activity.  The assessment was that he had a chronic cough/chest tightness most consistent with chronic bronchitis. 

On May 2013 VA respiratory examination, the Veteran reported shortness of breath and chest tightness since service.  He stated that he used an inhaler for the shortness of breath four times a day.  A February 2013 chest X-ray was normal.  It was noted that a pulmonary function test in May 2012 was normal.  The diagnosis was that the Veteran had a normal respiratory examination.  The examiner, who reviewed the record, opined that it was less likely than not that the claimed respiratory condition was incurred in service (and explained that no current respiratory condition was identified).  

On August 2015 VA respiratory examination, the examiner summarized the findings, noting that the Veteran complained of shortness of breath during service.  It was noted that in 2013 bronchitis, which had resolved, was diagnosed and that the Veteran stated he had (COPD).  It was noted that pulmonary function testing that month was normal.  The diagnosis was that the Veteran did not have a respiratory condition.  The examiner, who reviewed the record, opined that it was less likely as not that a respiratory condition was incurred in service.  The examiner noted that the Veteran had a significant history of cigarette smoking and had reportedly suffered heat stroke in service (which would not have left any residual respiratory impairment) and that normal pulmonary function testing and chest imaging support that there was no residual pathology.  The examiner observed that smokers usually get bronchitis, especially those with significant history of cigarette use.  The Veteran's complaints of shortness of breath during and after service were noted.  The examiner stated that the Veteran had limitations due to coronary artery and hypertensive heart disease as well as myriad joint complaints which might be subjectively interpreted as "shortness of breath."  However, there was no pulmonary involvement from either cardiac disease or arthralgia.  There was no objective evidence of a respiratory impairment radiographically or based on pulmonary function testing.

In September 2016, the VA physician who conducted the August 2015 VA respiratory examination re-reviewed the record and opined that it was not at least as likely as not that the Veteran's respiratory condition was aggravated beyond its natural progression by a service-connected disability.  The examiner explained that a chest X-ray and pulmonary function testing were normal.  The examiner noted that the Veteran had service-connected coronary artery disease (CAD), and observed that the Veteran might experience shortness of breath due to CAD.  However, given the normal pulmonary function testing and chest X-ray, he was not shown to have a respiratory disability and it was not likely that he has a respiratory  disability related to complaints of shortness of breath, heat stroke, and respiratory difficulties or was aggravated by the Veteran's service-connected CAD.  

The Veteran has established service connection for various disabilities, to include CAD and PTSD.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Substantiating a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated on INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The threshold question in this matter (as in any claim of service connection, whether direct or secondary), is whether the Veteran has the disability for which service connection is sought.  While the Veteran is competent to report symptoms of shortness of breath (and the Board has no reason to question that he has such symptoms, as they are well-documented in the record), whether or not there is an underlying respiratory disability to account for the symptoms is medical question that is beyond the scope of common knowledge and incapable of resolution by lay observation.  It requires medical expertise (informed by clinical evaluation and diagnostic studies).  See Jandreau v. Nicholson, 492 F. 3d. 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and has not submitted a medical opinion or medical treatise evidence supporting that he has a chronic respiratory disability, and his own opinion in the matter has no probative value.    

The competent (medical) evidence in the record that addresses whether or not the Veteran has a chronic respiratory disability is against the Veteran's claim.  At no time since the filing of the instant claim (or earlier) is he shown to have received a diagnosis of a chronic respiratory disability.  While he had an acute episode of bronchitis in 2013, that is shown (by subsequent normal examination findings) to have resolved with no residual pathology.  As was noted above, the Veteran's complaints of shortness of breath in service and following service are well-documented; however, respiratory examinations have consistently failed to reveal that there is chronic respiratory pathology underlying those complaints.  Chest X-rays and pulmonary function studies (discussed above) have consistently been normal, and have not shown the Veteran to have a chronic respiratory disability. Earlier (2007) spirometry was negative for COPD.  No examiner (to include the VA examiner in August 2015 who provided an addendum opinion in September 2016) has assigned the Veteran a diagnosis of a chronic respiratory disability; the August 2015 examiner specifically stated in September 2016 that the Veteran does not have such disability.  [The Board notes that that examiner indicated that the Veteran's shortness of breath may be associated with his service -connected CAD.  If the shortness of breath is indeed a manifestation of service connected CAD impairment due to such manifestation is encompassed by the 100 percent schedular rating assigned for the CAD.]

In summary, the preponderance of the evidence is against a finding that the Veteran has a respiratory disability.  Service connection is limited to those cases where disease or injury has resulted in a current (shown during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection, and the analysis does not need to proceed any further.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement for substantiating a claim of service connection (competent evidence of a current respiratory disability) is not met, the preponderance of the evidence is against this claim, and the appeal seeking service connection for a respiratory disability must be denied.


ORDER

Service connection for a respiratory disorder is denied.


REMAND

The Veteran's STRs are silent for complaints or findings pertaining to a GI disorder.  VA outpatient treatment records show that in October 2003, it was noted that he had a positive heme occult test in 2001.  It was also noted at that time that he would be started on a hepatitis B vaccine series.  
On August 2005 VA general medical examination, the Veteran reported that he had hepatitis B.  The examiner noted that a hepatitis profile showed that hepatitis A antibody was reactive; hepatitis B core antibody was reactive; hepatitis B surface antibody was reactive; hepatitis B surface antigen was nonreactive; and hepatitis C antibody was nonreactive.  Liver functions were normal, except for SGOT. VA laboratory tests show that in January 2012, HBcAB was reactive; HBsAB was positive; HBsAG was negative; and HEP CAB was negative.  The assessment was that the Veteran had Core ab and surface antigen antibodies.  

On June 2013 VA digestive examination, the Veteran denied having a history of ulcers, gastritis, indigestion, abdominal pain, nausea, vomiting, diarrhea, GI bleed, blood in the stool or vomitus.  He was not on medication for a GI condition.  The examiner indicated that the Veteran did not have, and had never been diagnosed with, an intestinal condition.  He opined that it was less likely than not that the claimed GI condition was proximately due to or the result of a service-connected condition.  The rationale was that the Veteran denied any history of intestinal or stomach disorders.  It was noted that the Veteran had a normal upper GI series in April 2013.  

The Board has remanded this matter several times in order to obtain records of liver function testing.  Some of these records have been obtained.  There are additional references in the record to abnormal function liver tests, but it does not appear that such tests are in the record.  As was previously noted, letters dated in June and November 2014 mention liver tests, noting that on the latter occasion liver enzymes were elevated.  As the development was not fully compliant with the Board's remand directives, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board errs, as a matter of law, when it fails to ensure compliance)

Notably, when the June 2013 VA examiner found that the Veteran did not have a GI disorder, he failed to address the fact that the record shows abnormal liver function.  The record shows that a positive HBsAB test in January 2012.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record the reports of  all liver function testing of the Veteran since 2012.  If any such records are unavailable, it must be so stated for the record, and the reason must be noted.

2.  Thereafter, the AOJ should arrange for a digestive diseases examination of the Veteran to determine whether or not he has a chronic GI disability, and if so its etiology present.  Based on examination of the Veteran and review of the record, the examiner should specifically opine:

(a) Whether or not the Veteran has a GI disability.  If not, that conclusion should be reconciled with any abnormal liver function studies shown in the record.  

(b) If a GI disability is diagnosed, the examiner should opine further whether it is at least as likely as not (a 50% or higher probability) that such disability is related to the Veteran's service, or was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected posttraumatic stress disorder (to include as due to medication he has taken for the disorder).  The rationale must address the significance, if any, of the abnormal liver function tests in the record.

The examiner should include rationale with all opinions. 

3.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


